The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility of witnesses, intent and accessorial liability.
The court properly exercised its discretion in instructing the jury that it should not consider self-defense or justification. Although there was evidence supporting a justification charge, and the court had agreed to deliver one, both defendant and his jointly tried codefendant expressly withdrew their requests for such a charge. The court reasonably anticipated, given the evidence and the parties’ arguments, that the jury might speculate *454about such a defense (see People v Rodriguez, 52 AD3d 399 [1st Dept 2008], lv denied 11 NY3d 834 [2008]). Defendant did not preserve his claim that the language of the challenged instruction undermined his lack-of-intent defense and was otherwise prejudicial, and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits.
Defendant’s remaining argument is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. Concur — Tom, J.P., Mazzarelli, Moskowitz, Abdus-Salaam and Feinman, JJ.